Citation Nr: 1020080	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970 and from September to November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

A psychiatric disability did not have onset during the 
Veteran's active service and is not etiologically related to 
his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Jurisdiction

In January 2003 the Veteran filed a claim for VA disability 
benefits which he characterized as service connection for 
"PTSD".  The RO denied that claim in an April 2003 rating 
decision which the Veteran appealed.  The Board issued a 
decision in July 2007 affirming the RO's decision.  The 
Veteran appealed that Board decision to the U.S. Court of 
Appeals for Veterans Claims (Veterans Court).  

In June 2009, the Veterans Court affirmed the July 2007 Board 
decision to the extent that the decision denied service 
connection for PTSD.  Hence, the Board will not address the 
issue of whether disability compensation benefits are 
warranted with regard to PTSD.  

In that June 2009 decision, the Veterans Court remanded for 
further adjudication of an overall claim for benefits for 
mental disability, citing to Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Explaining this remand, the Veteran's Court 
stated that in finding that the Veteran did not suffer from 
PTSD, the Board did find that the Veteran suffered from 
depression, anxiety disorder, and an adjustment disorder with 
anxiety but failed to sympathetically read the claim as one 
based on his symptoms, which in his estimation, were due to 
PTSD.  

In Clemons the Veterans Court explained that where a pro se 
layperson files a claim for VA disability benefits and refers 
to a specific psychiatric condition, such as PTSD, the claim 
is not to be so narrowly construed as to apply exclusively to 
a claim for disability resulting from the named psychiatric 
disease.  Clemons 23 Vet. App. at 5.  Rather, VA should 
construe the claim based on the reasonable expectations of 
the non-expert self-represented claimant and the evidence 
developed in processing that claim.  Id.  As the Veterans 
Court stated in Clemons, "[r]easonably, the appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction his mental condition, 
whatever that is, causes him."  Id.  

Instructive in analyzing the Board's jurisdiction and 
decision to proceed in this case is the following explanation 
by the Veteran's Court as to one potential outcome of 
applying a separate procedure for a claim based on diagnoses, 
rather than what the claimant is truly seeking, compensation 
for the affliction of his or her mental condition, whatever 
the diagnosis:  

[I]f multiple diagnoses for the same 
symptoms were treated as separate claims 
outside the section 5108 context, it 
would actually work to a veteran's 
disadvantage.  Multiple diagnoses may 
represent subjective differences of 
opinion as to the nature of one 
condition, not necessarily multiple 
separate conditions.  Boggs did not state 
a general rule that each new diagnosis 
presented prior to a final agency 
decision pertains to an entirely separate 
claim.  Doing so would force a veteran to 
continually file new claims as medical 
evidence is developed during his initial 
claim and potentially require a veteran 
to accept a later effective date for 
diagnoses made later in the process.  
Moreover, the Secretary would have to 
process additional claims with proper 
notice and procedural requirements, 
lengthening and delaying an already 
arduous process.  Further, because 
multiple diagnoses may represent 
subjective differences of opinions of 
examiners, rather than multiple 
conditions, the nature of the appellant's 
current condition may never be properly 
adjudicated by the Secretary.  

Clemons v. Shinseki, 23 Vet. App. 1,8 (2009).  

Further, and perhaphs more importanty, between the time that 
the Board issued its July 2007 decision and the Court issued 
its June 2009 decision, the RO denied service connection for 
anxiety, making it difficult to understand how is can be said 
that the VA failed to "sympathetically read the claim as one 
based on his symptoms".  The rating action of the Veteran's 
claim for benefits, flowing from disability resulting from 
psychiatric disease, took into account his anxiety disorder 
and adjustment disorder with anxiety.  

Further, in September 2004, during the course of the appeal, 
the RO denied service connection for depression.  This then 
was the remaining further adjudication, at the RO level, of 
the remaining aspects of the Veteran's claim for benefits 
flowing from disability resulting from psychiatric disease.  

The question that arises in this case is whether a claim for 
PTSD is, in effect, always a claim for service connection for 
an acquired psychiatric disability, including PTSD.  The 
undersigned can think of no claim he has ever seen regarding 
PTSD in which the Veteran did not show some sign of 
depression, anxiety, or other symptom that could not be 
considered a separate claim for an acquired psychiatric 
disability under the rule applied in this Court decision.  
There is considerable overlap.  For example, a Veteran 
without any psychiatric symptoms that could be considered a 
separate claim of service connection for a psychiatric 
disability would, most assuredly, by definition, not be 
diagnosed with PTSD.  Whether or not a claim of PTSD is, or 
is not, a claim for an acquired psychiatric disability 
including PTSD, is not of great consequence.  What is 
important is to insure a clear decision is reached on this 
issue (one way or the other) to avoid needless remands by the 
Board and to avoid wasting valuable judicial resources. 

It appears to follow from the June 2009 Veterans Court 
decision in this case, and from application of Clemons, that 
there is only one claim in this case, the claim for service 
connection for an acquired psychiatric disability, including 
PTSD, received by VA in January 2003.  However, if this were 
the case, if the issue before the VA in January 2003 was, in 
fact, entitlement to service connection for an acquired 
psychiatric disability including PTSD (notwithstanding the 
Veteran's stated claim that he was seeking service connection 
for PTSD), how then did the Court affirm the Board's decision 
for half the claim (PTSD)?  The Court decision in this case 
appears to suggest that it is possible to adjudicate the 
claims of service connection for PTSD and an acquired 
psychiatric disability separately, as was done in the case, 
with the Veteran only appealing the issue of service 
connection for PTSD.  Perhaps additional guidance from the 
Court will be forthcoming on this issue. 

Since that time, the RO has completely adjudicated the claim, 
albeit through various documents labeled as rating decisions.  
The RO has also provided the Veteran and his representative 
with a statement of the case in which it informed the Veteran 
of the evidence considered in the case, cited to pertinent 
laws and regulations, discussed application of the same, and 
provided a summary of the decision as well as the decision 
itself.  This corresponds to the statutory requirements 
specified at 38 U.S.C.A. § 7105(d).  The appeal was perfected 
to the Board following issuance of the statement of the case 
and hence the Board has jurisdiction over the appeal.  

That the RO took a this path in adjudicating the claim does 
not require the Board to delay adjudication of the appeal to, 
for example, remand to the RO for issuance of a supplemental 
statement of the case.  The RO has considered all evidence of 
record in its adjudication of the claim, and indeed issued 
documents that addressed all pertinent evidence added to the 
record since its initial decision in April 2003.  

Here, treating the September 2004 and December 2008 rating 
decisions as decisions on claims (plural) for depression and 
anxiety would mean that the RO has adjudicated the aspects 
which the Court referred to in its June 2009 decision, the 
Veteran has not appealed those decisions (there is no notice 
of disagreement in the file as to either decision) and his 
period for appeal of those decisions has elapsed, leaving the 
Board with no choice but to dismiss this case for lack of 
jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105.  This would 
deprive the Veteran of his right to an appeal of the 
Secretary's decision, regardless as to how that decision was 
rendered.  

Tracking the statutory language of 38 U.S.C.A. § 1110 is 
helpful here.  In January 2003, the Veteran has sought 
compensation for disability resulting from psychiatric 
disease contracted in line of duty in the active military 
service during a period of war.  The Secretary denied his 
claim in April 2003, he appealed the decision, a statement of 
the case was issued and he perfected his appeal to the Board.  
Since that time the RO has considered all of the evidence 
submitted relevant to his claim and has issued documents 
readjudicating the claim with consideration of that evidence.  

The Board is aware that the documents issued by the RO which 
considered the evidence submitted following its issuance of a 
statement of the case were titled as rating decisions as 
opposed to supplemental statements of the case.  In that 
regard, a supplemental statement of the case is a document 
prepared by an agency of original jurisdiction (the RO in 
this case) to inform the appellant of any material changes 
in, or additions to the information included in the statement 
of the case.  38 C.F.R. § 19.31(a).  There is a prohibition 
that a supplemental statement of the case will not be used to 
announce decisions on issues not previously addressed in the 
statement of the case or newly appealed issues not addressed 
in the statement of the case.  Id.  The RO is to issue a 
supplemental statement of the case if the RO receives 
additional pertinent evidence after issued a statement of the 
case and before certification to the Board.  38 C.F.R. 
§ 19.31(b)(1).  

Here, the statement of the case provided the Veteran with the 
regulations that it relied upon in denying the Veteran's 
claim in all three rating decisions.  The only issue in this 
case is entitlement to service connection for disability 
resulting from psychiatric disease.  That issue was addressed 
in the statement of the case.  Hence, the only difference in 
this case, as opposed to the general case is that the RO 
issued documents that were titled rating decision instead of 
supplemental statements of the case.  Although this could be 
construed as a procedural defect, the Board does not see how 
this defect could have resulted in any prejudice to the 
Veteran.  Hence, to the extent that this is a defect, the 
harmless nature of the defect leads the Board to the 
conclusion that to delay adjudication in order to provide the 
Veteran with a differently titled document is not required 
would be of no benefit to the Veteran but would unnecessarily 
delay this appeal and result in a needless expenditure of 
agency resources.  See Shinseki v. Sanders 129 S.Ct. 1696 
(2009) (explaining the rule of prejudicial error in the 
context of claims for VA benefits).  In short, to remand to 
the RO in this case for additional procedure would 
essentially mean that the "Secretary would have to process 
additional claims with proper notice and procedural 
requirements, lengthening and delaying an already arduous 
process", as explained in Clemons.  

Simply stated, the Board finds no rational reason to remand 
this case to the RO. 

Following the reasoning just discussed, the Board will 
proceed to adjudicate those aspects of the Veteran's appeal 
not adjudicated in the July 2007 decision.  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also provided that "the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has 
stated that "[t]he credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

In May 1991 VA received the Veteran's first application for 
VA compensation.  At that time he sought compensation for 
disability suffered due to hearing loss.  In July 1995 he 
requested compensation for disability resulting from lung and 
skin problems.  In January 2003 VA received his current claim 
for benefits, the first time he claimed entitlement to 
compensation for disability resulting from psychiatric 
disease.  

In letters submitted in February, March, and July 2003, and 
in February and April 2004, the Veteran and his spouse 
reported that the Veteran suffered from nightmares, 
irritability, and an inability to control his behavior.  His 
spouse reported that when the Veteran first returned for 
Vietnam it appeared that to be a happy reunion but shortly 
after that return he began to have nightmares and he had 
difficulty managing his anger, screaming at her and their 
son.  She reported that everything had to be done his way and 
that as the years passed he became more withdrawn.  

Service treatment records contain no mention of any 
psychiatric symptoms or treatment.  A January 1970 report of 
medical examination, for the purpose of separation from 
active service, includes a normal psychiatric clinical 
evaluation.  In an associated report of medical history the 
Veteran indicated that he did not then have nor had ever had 
nervous trouble of any sort, depression or excessive worry.  
Of record is a report of separation and record of service in 
the Army National Guard of Mississippi and as a Reserve of 
the Army.  This document indicates that the Veteran had a 
terminal dated of service in the Reserve in January 1991 with 
a date of enlistment tin 1976.  Reports of medical 
examination from June 1976, November 1980, November 1984, and 
January 1989 all indicate normal psychiatric clinical 
evaluations.  In a July 1976 report of medical history that 
Veteran indicated that he did not then have nor had ever had 
nervous trouble of any sort, depression or excessive worry.  
In a January 1989 report of medical history the Veteran 
indicated that he was in good health, leaving unchecked any 
of the blocks as to disease, symptoms, or injuries on the 
form.  

These service treatment records provide evidence against the 
Veteran's claim for service connection for any psychiatric 
disease because the records tend to show that he has never  
had any symptoms of psychiatric disease and during his 
reserve duty and following all of his active duty he was 
clinically evaluated as without psychiatric disease.  

The Board has considered the statements from the Veteran and 
his spouse, which are essentially that he has suffered 
symptoms of psychiatric disease since his period of active 
service ending in 1970.  However, the clinical records just 
discussed provide a different picture of the Veteran's mental 
health as without disability for decades after his return 
from his first period of active service, the period from 
which he and his spouse contend that all of his symptoms had 
onset.  As between the reports of the Veteran and his spouse 
made many years after the alleged onset of what they construe 
as symptoms of psychiatric disease and the reports of normal 
clinical psychiatric evaluations over those same years, the 
Board finds the latter to be more probative because those 
reports were not made in the context of seeking financial 
benefits and because those reports were made contemporaneous 
to the when the Veteran and his spouse allege that he 
displayed symptoms of psychiatric disease.  

Additionally, the Veteran filed claims for VA compensation 
benefits many years prior to his claim in 2003 for 
compensation for disability resulting from psychiatric 
disease.  This time lag provides an additional indication to 
the Board that the Veteran has not had symptoms since 
service, as he and his spouse have alleged.  

VA treatment records dated from between the years 2000 and 
2004 are associated with the claims file and provide the 
earliest records of treatment post service for any condition 
medical condition.  Fairly regular notes from June 2000 to 
January 2001 contain no mention of psychiatric matters.  In 
January 2001, the notes began to include what appears to be 
standard procedure to screen for depression and alcohol 
problems.  January 2001 notes show that screening for major 
depression was performed and was negative as well as a 
finding that the Veteran was a non-drinker.  Negative major 
depression screen and alcohol screen were negative as 
reflected in notes from October 2001, December 2001, February 
2002, April 2002, and June 2002.  There are no reports of 
symptoms of anxiety, adjustment disorder, or depression.  

In notes from November 2002, an impression of depression is 
listed but in March and May 2003 the major depression screen 
is again listed as negative.  As to the impression of 
depression listed in November 2002 there is no report that 
the Veteran had symptoms of depression and non comment as to 
why depression was listed in the impression.  Nothing is in 
that note with regard to depression other than the word 
itself.  Hence, that notation is not particularly probative 
and, regardless, certainly does not date a psychiatric 
symptom to any time near to the Veteran's active duty or for 
that matter contemporaneous to when VA received his claim in 
January 2003.  

Also associated with the claims file are records of the 
Veteran's claim with the Social Security Administration (SSA) 
for disability benefits.  Diagnosed conditions listed in the 
disability determination decision form are chronic pulmonary 
insufficiency and bilateral hearing loss corrected by hearing 
aids.  The filing date is in May 2002.  These records make no 
mention of psychiatric symptoms or disease.  Hence, the 
records add nothing favorable to the Veteran's claim and, in 
fact, are found to provide factual evidence against this 
claim.   

The first clinical mention of any psychiatric symptoms comes 
more than eighteen months after the Veteran filed his claim.  
May 2004 VA treatment notes document that the Veteran 
presented with new complaints including that his spouse 
stated that he fights and wrestles in his sleep.  

A psychiatry consult report from July 2004 is of record which 
documents that the Veteran and his spouse attended the 
assessment.  He reported nightmares, irritability, and mood 
swings, his spouse reported that he had nightmares since his 
return from Vietnam and that the nightmares had increased in 
the past few years.  He reported that he drank heavily for 
years but stopped in 1983.  He provided a history of a 
cerebral aneurysm in 1973, after which he went on to obtain a 
Master's degree in education and taught until his recent 
retirement.  The Veteran reported that since that retirement 
his irritability, intrusive thoughts, nightmares, and anxiety 
are worse.  He also denied depressive symptoms.  Following a 
mental status interview and examination the clinician 
diagnosed anxiety not otherwise specified.  

August 2004 notes document the Veteran's report that 
medication had helped his mood swings and irritability but he 
was still having problems with sleep disturbances and 
nightmares.  His spouse reported that the Veteran fights in 
bed, yells out, and had hit her in his sleep.  She mentioned 
that he had always had dreams about Vietnam but the dreams 
had gotten worse since he retired from teaching a few years 
ago.  

The Veteran reported that he had a history of driving while 
intoxicated years earlier and of assaulting a student when he 
was a high school teacher.  The clinician noted that his 
affect was flat and his mood was somewhat depressed.  The 
clinician also described the Veteran's service, evidently 
obtained from interview with the Veteran, as having service 
in Vietnam attached to a field service company where he 
worked in the laundry but also was required to stand guard.  
The Veteran reported that his primary problem was having been 
in Vietnam where he did not what to be and was afraid.  The 
clinician diagnosed "Adjustment Disorder sec to retirement 
from school system."

Such a finding is found to provide more evidence against this 
claim, clearly indicating the reason for the problem has 
nothing to do with military service.   

October 2004 VA treatment notes include that the Veteran 
reported teaching school for several years in industrial arts 
but that he was forced to retire due to poor impulse control 
including altercations with students.  He reported that his 
most significant current problems were nightmares and 
fighting in his sleep.  He reported that he stays at home and 
away from others to stay out of trouble.  There is no new 
diagnosis on that day.  There is no other relevant evidence 
of record.  

These treatment reports provide more evidence against the 
Veteran's claim.  No mental health professional has 
attributed the Veteran's diagnosed psychiatric conditions to 
his service.  Rather, the only attribution has been to his 
retirement from teaching.  This is consistent with the onset 
of complaints of psychiatric symptoms as noted in the 
treatment records.  

Besides interpreting the statement of the Veteran and his 
spouse as evidence of continuity of symptoms since service, 
it could be said that they have offered their opinions that, 
other than the alleged continuity of symptoms since service, 
there is a nexus between the Veteran's currently diagnosed 
psychiatric disease and his active duty period ending in 
1970.  There is no categorical rule that non-experts, or 
laypersons, are not competent to provide nexus opinion 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (rejecting the view that competent medical 
evidence is necessarily required when the determinative issue 
is medical diagnosis or etiology).  Evidence, however, must 
be competent evidence in order to be weighed by the Board.  
Whether a layperson is competent to provide an opinion as to 
a nexus of a disease and service depends on the facts of the 
particular case.

In Davidson, Federal Circuit reasoned from Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Id.  In a 
footnote in Jandreau the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran's 
currently diagnosed psychiatric disease is related to his 
active service is too complex to be addressed by a layperson.  
This connection is not amenable to observation alone.  Rather 
it is common knowledge that such relationships are generally 
in the realm of those with expertise in psychiatric disease.  
Therefore, to the extent that the Veteran and his spouse seek 
to provide nexus opinion evidence, other than continuity of 
symptoms, such opinion evidence is not competent.  

The unfavorable evidence in this case, i.e., the service 
treatment records and the post-service treatment records, 
outweighs the favorable evidence in this case, i.e. the 
Veteran's and his spouse's reports of continuity of 
symptomatology.  Hence, the appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in February 2003, May 2004, and 
November 2008.  These letters informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

Not all of that notice was free of defects.  The November 
2008 letter informed the Veteran that the time period to 
appeal the denial of service connection for depression had 
expired.  This is incorrect because the Veteran had already 
appealed his denial of benefits for psychiatric disability.  
Additionally, there was no notice to the Veteran regarding 
how VA assigns effective dates and disability ratings until 
long after the initial adjudication of his claim.  

These errors cannot have resulted in prejudice to the Veteran 
and therefore there is no reason to delay adjudication of the 
appeal to provide additional notice.  The claim and appeal 
are denied so no disability rating or effective date will be 
assigned.  Therefore lack of notice as to these 
"downstream" elements is harmless.  Informing him that the 
time to appeal his claim had expired cannot be prejudicial to 
the Veteran because his claim has been on appeal and this 
notice did not limit him in what evidence he could submit.  
Indeed, the notice as to what evidence he should submit or 
identify includes the general notice provided for any claim 
for service connection.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
treatment records, VA treatment records, and records from a 
disability claim with the Social Security Administration.  
The Veteran has submitted private treatment records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the evidence does not establish that an event, injury, or 
disease occurred in service, that any claimed disease 
manifested during an applicable presumption period, VA does 
not have a duty to provide the Veteran with an examination in 
this case.  The service and post-service records provide 
highly probative evidence against this claim, providing a 
basis to find that there is otherwise sufficient competent 
medical evidence of record to make a decision on the claim.  
Therefore, the Veteran's case fails three of the four parts 
of the McLendon test, any one of which provides a basis to 
not obtain a VA examination at this time.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


